DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to under 37 CFR 1.71.  “(a) The specification must include a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art . . . to make and use the same.”   The disclosure as written is confusing and ambiguous and arguably incomprehensible.  As an example, paragraphs 0003 and 0004 are reproduced below:
“[0003] A typical peripheral interface cable, such as a Type-C connector in the USB (Universal Serial Bus) 3.1 standard, has a connector that can be inserted and removed successfully in either the vertical direction (i.e., in either of two directions opposite to each other in a vertical plane with respect to the insertion and removal direction). 
[0004] In another typical cable, only one of the two directions can be inserted and removed successfully, and the other direction is physically prohibited from being inserted and removed.”

Firstly, “direction” means “a course along which someone or something moves.”  Throughout the application, Applicant seems to be using the term “direction” to mean something else, it is unclear what.   A direction cannot be “inserted.”  Likewise, “either the vertical direction . . .[.]” is confusing and ambiguous.  The entire specification similarly unclear and confusing and ambiguous where applicant uses various words to mean something other than how the word is defined or the words are used in a grammatically confusing and non-standard way.    The example above is merely an example of the very first substantive paragraphs.  The entire specification is similarly ambiguous.  Correction is required throughout.  Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the device as claimed, including “a receptacle to be inserted and removed successfully in any of two specific directions” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As shown in  the figures (figures 1, 2, 4, and 5), the receptacle is not inserted or removed in any direction.  The specification contradicts the claim by stating that “the receptacle 21 is fixedly mounted on the circuit board 31 . . . .”  
Regarding claim 1, the device as claimed, including 1) “when connecting the connector to the receptacle in one direction of the two specific directions  . . .” and 2) “when connecting the connector to the receptacle in an other direction of the two specific directions . . .” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   As disclosed, the connector is 22 connected to the receptacle 21 in exactly one direction, the direction from the connector to the receptacle.  As shown for example in figure 2, the connector is connected to the receptacle by moving the connector from right to left, which is one single direction.  The connection cannot be made by moving the connector in any other direction.
Regarding claim 1, the device as claimed including “when connecting the connector to the receptacle in one direction of the two specific directions without detecting a connection direction of the connector with respect to the receptacle, the controller circuit successfully performs transmission of at least one of a signal and a power between the plurality of internal units, and when connecting the connector to the receptacle in an other direction of the two specific directions, the controller circuit does not successfully perform the transmission, and wherein the connector includes a connection direction restrictor that allows connection to the receptacle in the one direction and prohibits connection to the receptacle in the other direction” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The limitation requires both 1) that the restrictor prohibit a connection and that 2) the connection be allowed for the controller to function as claimed.  Such a device was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
See MPEP section 2164.01.  A) the claims are not broad.  B) the nature of the invention prevents the device as claimed from being made.  There is no apparent way to make the device as claimed.  C) The prior art does not disclose the device as claimed and cannot be relied on to teach how the device could be made.   D) The level of one with ordinary skill in the art is such that upon reading the disclosure, one with ordinary skill would not be able to make the device as claimed.  E) The specification is arguably incomprehensible, therefore the direction provided by the specification is not sufficient to allow one to make the invention.   F) No working example have been provided.  H) No amount of experimentation would likely result in the making the device as claimed because it is not clear at all what the device being claimed is.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 3, the limitation of “a cable for connecting the plurality of internal units” indefinite.  It is unclear whether it means: 
1) the cable is for connecting the internal units to each other or 
2) the cable is for connecting an external device to the plurality of internal units or 
3) either 1 or 2, or 
4) both 1 and 2.
Regarding claim 1, lines 4-5, the limitation of “a receptacle to be inserted and removed successfully in any of two specific directions” is ambiguous.  
1) It is unclear what the receptacle is being inserted and removed from.  The receptacle is inserted into what?  The receptacle is removed from what? 
2) It is unclear whether it means:
(a) that the receptacle is inserted in the first specific direction and removed in the second specific direction or (b) the receptacle is to be inserted and removed in the first direction and the receptacle is  to be inserted and removed in the second direction. 
Regarding claim 1, line 7, the limitation of “the cable including a connector corresponding to the receptacle” is indefinite.  What “corresponding” to the receptacle means in the context of the claim is indefinite.  It is unclear whether it means 1) the connector is the receptacle on a cable or 2) the connector on the cable is for mating with the receptacle or 3) the connector on the cable is structurally the same as the receptacle.
Regarding the limitations that 1) “when connecting the connector to the receptacle in one direction of the two specific directions without detecting a connection direction of the connector with respect to the receptacle, the controller circuit successfully performs transmission of at least one of a signal and a power between the plurality of internal units, and when connecting the connector to the receptacle in an other direction of the two specific directions, the controller circuit does not successfully perform the transmission, and wherein the connector includes a connection direction restrictor that allows connection to the receptacle in the one direction and prohibits connection to the receptacle in the other direction,” and 2) “wherein the connector includes a connection direction restrictor that allows connection to the receptacle in the one direction and prohibits connection to the receptacle in the other direction,”  the limitations self-contradicting and indefinite.  It is unclear what the limitations mean.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833